DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on August 24, 2022 and October 3, 2022 have been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,834,012 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175and MPEP § 1414.
The Declarations submitted October 3, 2022 are acceptable.
	 
Drawings
The drawings were received on April 18, 2022.  These drawings are acceptable.

Application Data Sheet
The April 18, 2022 ADS is acceptable. 

Effective Filing Date
This application is a reissue of patent No. 8,834,012, which was filed May 6, 2010 and
assigned application No. 12/774,959. The ‘959 application is a continuation-in-part of application
No. 12/557,730, filed September 11, 2009. The new claims currently being examined all require
the down hole pump to be powered by a power grid. While the ‘012 patent can support this (see line 47 of column 8), there is no support in the ‘730 application. The ‘730 application stated various types of power sources could be used (see paragraph 40 of the ‘730 application as filed, or the paragraph beginning on line 59 of column 8 of the ‘312 patent which states the present invention “may be powered by any suitable power source”, including, “a combustion engine, electric power supply which may be provided by an on-site generator or by a hydraulic power supply”. There is no mention of an electric power grid in the ‘312 patent, and thus no evidence that powering the down hole pump with an electric power grid was conceived before the filing of the ‘959 application. As such, the effective filing date for the currently pending claims is the filing date of the ‘959 application, May 6, 2010.
Double Patenting
The April 18, 2022 terminal disclaimers have overcome the earlier double patenting rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 71-73,75-79,118-130 and 132-138 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 71 has been amended by claiming that the power grid is offsite. Nothing in the original specification, as filed May 6, 2010, describes the power grid as being offsite. The only discussion of the power grid is in the paragraph beginning on line 33 of column 8 of the ‘012 patent. This paragraph states, “the transfer pump may be powered by electricity from a power grid”, and “the down hole pumps may be powered by a natural gas fired engine, a natural gas fired generator set or electricity from a power grid.” These are the only mentions of the grid. There is no statement that the power grid is offsite. Applicant has amended the claim to differentiate over Surjaatmadja, which teaches an onsite power grid. This is evidence that power grids are not inherently offsite. There is no evidence that the inventors conceived of powering the fracturing fluid down hole pump using electricity from an offsite power grid at the time of filing the application that matured into the ‘012 patent. Claims 72,73 and 75-79 depend from claim 71, so they are rejected due to their dependency. The same analysis is seen to apply to claim 118, which has been amended to claim “a power grid that does not comprise an on-site generator”, and claim 128’s “using electricity from a power grid without using an on-site generator”. Claims 119-127,129,130 and 132-138 depend from these claims, so they are rejected due to their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807. The examiner can normally be reached M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferee: /CATHERINE S WILLIAMS/                   Primary Examiner, Art Unit 3993                                                                                                                                                                                     
Conferee: /Patricia L Engle/                 Reexamination Specialist, Art Unit 3993